Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11, 16-17 are rejected under 35 U.S.C. 102A1 as being anticipated by US 20180359483 A1-Chen et al (Hereinafter referred to as “Chen”).
Regarding claim 1, Chen discloses a decoder(Fig 1, Fig 25, [0059], [00256]) the decoder comprising circuitry configured to: 
receive a bitstream ([0089], wherein video decoder 30 in the figures receive a bitstream generated by video encoder 20);
construct, for a current block, a motion vector candidate list ([0189], wherein construct a global MV list), wherein constructing the motion vector candidate list further comprises adding a single global motion vector candidate to the motion vector candidate list ([0189], wherein all MV were inserted (added) according to an pre-defined- order. I.E, single by single; [0100], discloses wherein decoder may generate the same candidate list; [0130], wherein MV candidates being added to the candidate list, the single global motion vector candidate selected based on a global motion model utilized by the current block ([0189], ; and 
reconstruct pixel data of the current block and using the motion vector candidate list ([0179], wherein decoder may reconstruct, based on the predictive block, sample values of the current picture, using the mvp which are a part of the candidate list).
Regarding claim 2, Chen discloses the decoder of claim 1, wherein the single global motion vector candidate includes a control point motion vector ([0158], control point motion vector).
Regarding claim 3, Chen discloses the decoder of claim 2, wherein the control point motion vector is a translational motion vector ([0157], translational motion).
Regarding claim 4, Chen discloses the decoder of claim 2, wherein the control point motion vector is a vector of a four parameter affine motion model ([0160], 4-parameter affine motion model).
Regarding claim 5, Chen discloses the decoder of claim 2, wherein the control point motion vector is a vector of a six parameter affine motion model ([0158], 6-parameter affine motion model).
Regarding claim 6, Chen discloses the decoder of claim    1, wherein the current block is a coding tree unit  ([0075], Coding tree unit).
Regarding claim 7, Chen discloses the decoder of claim 1, wherein the current block is a coding unit ([0076], Coding unit).
Regarding claim 11, analyses are analogous to those presented for claim 1 and are applicable for claim 11.
Regarding claim 16, analyses are analogous to those presented for claim 6 and are applicable for claim 16.
Regarding claim 17, analyses are analogous to those presented for claim 7 and are applicable for claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 12-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180359483 A1-Chen et al (Hereinafter referred to as “Chen”), in view of Us 20200260111 A1-Liu et al (hereinafter referred to as “Liu”).
Regarding claim 8, Chen discloses the decoder of claim    1, wherein translational  motion ([0157], translational motion)
Chen doesn’t explicitly disclose wherein the global motion model includes translational motion
However, in the same field of endeavor, Liu discloses wherein the global motion model includes translational motion ([0004], translational global motion)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the decoder disclosed by Chen to disclose wherein the global motion model includes translational motion 
Regarding claim 9, Chen discloses the decoder of claim 1, wherein affine motion ([0157], affine motion model).
Chen fails to explicitly disclose wherein the global motion model includes affine motion.
However, in the same field of endeavor, Liu discloses wherein the global motion model includes affine motion ([0048], wherein global motion model is an affine motion model)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the decoder disclosed by Chen to disclose wherein the global motion model includes affine motion as taught by Liu, to improve the efficiency of using global motion compensation which will result in overall improvement for the model ([0109], Liu).
Regarding claim 10, Chen discloses  the decoder of claim 1, 
Chen fails to disclose wherein the global motion model is characterized by a header of the bitstream, the header including a picture parameter set.
However, in the same field of endeavor, Liu discloses wherein the global motion model is characterized by a header of the bitstream, the header including a picture parameter set ([0025]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the decoder disclosed by Chen to disclose wherein the global motion model is characterized by a header of the bitstream, the header including a picture parameter set as taught by Liu, to improve 
Regarding claim 12, Chen discloses the method of claim 11 (see claim 11), 
Chen fails to disclose wherein the single global motion vector candidate is selected based on a predefined mapping of global motion model types to candidates.
However, in the same field of endeavor, Liu disclose wherein the single global motion vector candidate is selected based on a predefined mapping of global motion model types to candidates ([0024], wherein motion type is mapped to a corresponding total number of parameters for each of the multiple global motion models).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Chen to disclose wherein the single global motion vector candidate is selected based on a predefined mapping of global motion model types to candidates as taught by Liu, to improve the efficiency of using global motion compensation which will result in overall improvement for the model ([0109], Liu).
Regarding claim 13, analyses are analogous to those presented for claim 3 and are applicable for claim 13.
Regarding claim 14, analyses are analogous to those presented for claim 4 and are applicable for claim 14.
Regarding claim 15, analyses are analogous to those presented for claim 5 and are applicable for claim 15.
Regarding claim 18, analyses are analogous to those presented for claim 8 and are applicable for claim 18.
Regarding claim 19, analyses are analogous to those presented for claim 9 and are applicable for claim 19.
Regarding claim 20, analyses are analogous to those presented for claim 10 and are applicable for claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487